Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 have been examined.

Claim Interpretation
2.	For claims 1, 3, 7-11, 13 and 17-20, the phrases “one or more”, “one or more of” and “or” have been given the broadest, reasonable interpretation of only requiring a single element from the given list in order to satisfy the requirements of the limitation.

Claim Objections
3.	Claim 18 objected to because of the following informalities:
Claim 18 is identical to claim 8. Examiner believes this to be a typographical error and claim 18 should be dependent on “The method of claim 11…” and will treat the claim as such for the remainder of the Office Action.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because:
Claims 1-10 are directed towards a “system”. However, the components of the “system” (Dashboard; Engine comprising a computer processor) when given their broadest, reasonable interpretation, include embodiments where the components implemented in software (e.g. a program that “processes” the re-run data and jobs). Therefore, there exists at least one embodiment of claims 1-10 where the “system” is directed towards a computer program, per se, which is non-statutory subject matter (note MPEP 2106).
Examiner recommends amending claim 1 to include a hardware component (e.g. memory, CPU, etc.) which would force all embodiments of claims 1-10 to be directed towards statutory subject matter.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-5, 7-8, 10-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jamail et al. (U.S. Patent 9,910,874; hereafter “Jamail”), and further in view of Harlacher et al. (U.S. Patent Application Publication 2014/0101763; hereafter “Harlacher”).
For claim 1, Jamail teaches a system that implements a Re-Run Dropped Detections Tool, the system comprising:
an interactive Re-Run Dashboard (note column 3, lines 30-32; column 4, lines 1-7, user console with display communicates with CEP alerter output module) that generates re-run data and impact scope responsive to an outage (note column 7, lines 8-41, replay of event stream is requested after outage and events are retrieved from a repository, i.e. generates re-run data, and are compared against every rule in a rule repository, i.e. impact scope) and further provides real-time monitoring of re-run status and visualization of one or more metrics (note column 2, lines 21-23, Complex Event Processing alerter is configured with rules to provide real-time monitoring of event stream), wherein the interactive Re-Run Dashboard provides one or more alerts to one or more predetermined recipients (note column 3, lines 30-35 and column 7, lines 49-54, output module provides alert to user console); and
a Dispatch Engine comprising a computer processor (note column 4, lines 1-15, CEP alerter includes processing unit) that is programmed to process the re-run data, perform job generation and perform re-run monitor data generation over an outage window associated with the impact scope (note column 7, lines 8-14, 33-44 and 49-54, CEP alerter processes replay of event stream, calls main data store to recall and reprocess them, i.e. perform job generation, and sends alerts for events that match a rule over outage time frame);

Jamail differs from the claimed invention in that they fail to teach:
wherein the interactive Re-Run Dashboard communicates with the Dispatch Engine via an application program interface (API).

Harlacher teaches:
an interactive Re-Run Dashboard that generates re-run data and impact scope (note paragraphs [0092]-[0093], detection system generates event replay data and aggregate attack score, i.e. re-run data and impact scope)
wherein the interactive Re-Run Dashboard communicates with the Dispatch Engine via an application program interface (API) (note paragraphs [0025] and [0028], administrator devices communicates with capture module server using API calls).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the event replay in response to an outage of Jamail and the administrator device interface that issues replay commands to and receives alerts from a server using an API of Harlacher. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of a user console that receives replay alerts from a CEP alerter in response to an outage (Jamail) where the user console and the CEP alerter communicate using an API (Harlacher).


For claim 11, the combination of Jamail and Harlacher teaches a method that implements a Re-Run Dropped Detections Tool, the method comprising the steps of:
generating, via an interactive Re-Run Dashboard (note column 3, lines 30-32; column 4, lines 1-7 of Jamail, user console with display communicates with CEP alerter output module), re-run data and impact scope responsive to an outage (note column 7, lines 8-41 of Jamail, replay of event stream is requested after outage and events are retrieved from a repository, i.e. generates re-run data, and are compared against every rule in a rule repository, i.e. impact scope);
providing real-time monitoring of re-run status and visualization of one or more metrics (note column 2, lines 21-23 of Jamail, Complex Event Processing alerter is configured with rules to provide real-time monitoring of event stream), wherein the interactive Re-Run Dashboard provides one or more alerts to one or more predetermined recipients (note column 3, lines 30-35 and column 7, lines 49-54 of Jamail, output module provides alert to user console);
processing, via a Dispatch Engine, the re-run data (note column 7, lines 8-14, 33-44 and 49-54 of Jamail, CEP alerter processes replay of event stream, calls main data store to recall and reprocess them, i.e. perform job generation, and sends alerts for events that match a rule over outage time frame);
performing, via the Dispatch Engine, job generation (note column 7, lines 8-14, 33-44 and 49-54 of Jamail, CEP alerter processes replay of event stream, calls main data store to recall and reprocess them, i.e. perform job generation, and sends alerts for events that match a rule over outage time frame); and
performing, via the Dispatch Engine, re-run monitor data generation over an outage window associated with the impact scope (note column 7, lines 8-14, 33-44 and 49-54 of Jamail, CEP alerter processes replay of event stream, calls main data store to recall and reprocess them, i.e. perform job generation, and sends alerts for events that match a rule over outage time frame);
wherein the interactive Re-Run Dashboard communicates with the Dispatch Engine via an application program interface (API) (note paragraphs [0025] and [0028] of Harlacher, administrator devices communicates with capture module server using API calls).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the event replay in response to an outage of Jamail and the administrator device interface that issues replay commands to and receives alerts from a server using an API of Harlacher. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of a user console that receives replay alerts from a CEP alerter in response to an outage (Jamail) where the user console and the CEP alerter communicate using an API (Harlacher).



For claims 2 and 12, the combination of Jamail and Harlacher teaches claims 1 and 11, wherein the Dispatch Engine enriches the re-run data (note paragraph [0092] of Harlacher, scores for algorithm outputs may be weighted) and executes search jobs via the API (note column 7, lines 33-44 of Jamail, user makes request for replay of time frame, i.e. search job; paragraphs [0057] and [0064] of Harlacher, user issues command for replay, i.e. search job).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the event replay in response to an outage of Jamail and the enriched data of algorithm outputs of Harlacher. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of a user console that receives replay alerts from a CEP alerter in response to a user request (Jamail) where the output data has been enriched by weighted the different algorithms applied to the data (Harlacher).


For claims 3 and 13, the combination of Jamail and Harlacher teaches claims 1 and 11, wherein the re-run data relates to one or more of: a datafeed, a platform and one or more custom tasks (note column 3, lines 49-58 of Jamail, replayed data events may include network platform, datafeeds or custom tasks).

For claims 4 and 14, the combination of Jamail and Harlacher teaches claims 1 and 11, wherein the re-run data relates to impacted infrastructure data (note column 8, lines 16-18 of Jamail, replayed data includes data from event logs of network infrastructure).

For claims 5 and 15, the combination of Jamail and Harlacher teaches claims 1 and 11, wherein the re-run data includes impact data comprising start data and end data of the outage (note column 7, lines 33-44 of Jamail, replayed data includes data missed during time period of outage, i.e. start and end time).

For claims 7 and 17, the combination of Jamail and Harlacher teaches claims 1 and 11, wherein the job generation comprises calculating earliest or latest time offsets (note paragraph [0061] of Harlacher, offset start and end times are calculated to fill sub-buffer with events).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the event replay in response to an outage of Jamail and offset calculations of Harlacher. It would have been obvious because combining prior art elements according to known methods would yield the predictable results of a user console that receives replay alerts from a CEP alerter in response to a user request (Jamail) where offsets have been calculated for the event data to fill a sub-buffer for data operations (Harlacher).


For claims 8 and 18, the combination of Jamail and Harlacher teaches claims 1 and 11, wherein the job generation comprises one or more dispatch operations (note column 7, lines 33-44 of Jamail, user makes request for replay of time frame, i.e. dispatch operation).

For claims 10 and 20, the combination of Jamail and Harlacher teaches claims 1 and 11, wherein the interactive Re-Run Dashboard receives one or more inputs from a user (note column 3, lines 35-37 and column 7, lines 33-44 of Jamail, user loads rules and makes request for replay of time frame through user console). 


7.	Claims 6, 9, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jamail and Harlacher as applied to claims 1 and 11 above, and further in view of Zhang et al. (U.S. Patent Application Publication 2013/0085799; hereafter “Zhang”).
For claims 6 and 16, the combination of Jamail and Harlacher differs from the claimed invention in that they fail to teach:
wherein the job generation comprises calculating job execution times.

Zhang teaches:
wherein the job generation comprises calculating job execution times (note paragraphs [0009] and [0050], job process execution time is calculated).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Jamail and Harlacher and the job process execution time of Zhang. One of ordinary skill in the art would have been motivated to combine Jamail, Harlacher and Zhang because calculating the execution time would allow the system to raise an alert if the execution of a job was taking longer than a designating timeframe, allowing the job owner to handle the lagging process (note paragraph [0050] of Zhang).


For claims 9 and 19, the combination of Jamail, Harlacher and Zhang teaches claims 1 and 11, wherein the job generation comprises one or more polling operations (note paragraphs [0052] and [0056] of Zhang, polling operations are performed on operations).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Jamail and Harlacher and the polling a job process of Zhang. One of ordinary skill in the art would have been motivated to combine Jamail, Harlacher and Zhang because polling a job process would allow the system to raise an alert if the execution of a job process was producing results requiring the job owner to intercede (note paragraphs [0052] and [0056] of Zhang).


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (U.S. Patent Application Publication 2013/0145205) teaches an outage dashboard (note Fig. 1).

Smith et al. (U.S. Patent Application Publication 2019/0132350) teaches event replay (note paragraph [0087]) which uses an API to communicate between a user interface and a database (note paragraph [0103]).

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711. The examiner can normally be reached 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J Pearson/           Primary Examiner, Art Unit 2438